United States Court of Appeals
      for the Federal Circuit
                ______________________

     AMGEN INC., AMGEN MANUFACTURING
                   LIMITED,
              Plaintiffs-Appellants

                           v.

                    SANDOZ INC.,
                  Defendant-Appellee
                ______________________

                      2015-1499
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 3:14-cv-04741-RS,
Judge Richard Seeborg.
                ______________________

                Decided: July 21, 2015
                ______________________

    NICHOLAS P. GROOMBRIDGE, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, New York, NY, argued for
plaintiffs-appellants. Also represented by ERIC ALAN
STONE, JENNIFER H. WU, JENNIFER GORDON, PETER
SANDEL, MICHAEL T. WU, ARIELLE K. LINSEY; WENDY A.
WHITEFORD, LOIS M. KWASIGROCH, KIMBERLIN L. MORLEY,
Amgen Inc., Thousand Oaks, CA; VERNON M. WINTERS,
ALEXANDER DAVID BAXTER, Sidley Austin LLP, San Fran-
cisco, CA.
2                                   AMGEN INC.   v. SANDOZ INC.



    DEANNE MAYNARD, Morrison & Foerster LLP, Wash-
ington, DC, argued for defendant-appellee. Also repre-
sented by JOSEPH R. PALMORE, MARC A. HEARRON; RACHEL
KREVANS, San Francisco, CA; JULIE PARK, San Diego, CA.

    MICHAEL A. MORIN, Latham & Watkins LLP, Wash-
ington, DC, for amicus curiae AbbVie Inc. Also represent-
ed by DAVID PENN FRAZIER, GREGORY G. GARRE, MELISSA
ARBUS SHERRY, CASEY L. DWYER, ROBERT J. GAJARSA.

    GREGORY DISKANT, Patterson Belknap Webb & Tyler
LLP, New York, NY, for amicus curiae Janssen Biotech,
Inc. Also represented by IRENA ROYZMAN; DIANNE B.
ELDERKIN, BARBARA MULLIN, Akin Gump, Strauss, Hauer
& Feld, LLP, Philadelphia, PA.

   LISA BARONS PENSABENE, O’Melveny & Myers LLP,
New York, NY, for amicus curiae Biotechnology Industry
Organization. Also represented by FILKO PRUGO.

    CARLOS T. ANGULO, Zuckerman Spaeder LLP, Wash-
ington, DC, for amicus curiae Generic Pharmaceutical
Association.

    CHARLES B. KLEIN, Winston & Strawn LLP, Washing-
ton, DC, for amici curiae Hospira, Inc., Celltrion
Healthcare Co., Ltd., Celltrion, Inc. Also represented by
ANDREW C. NICHOLS; SAMUEL S. PARK, Chicago, IL; PETER
E. PERKOWSKI, Los Angeles, CA.
                ______________________

     Before NEWMAN, LOURIE, and CHEN, Circuit Judges.
     Opinion for the court filed by Circuit Judge LOURIE.
    Opinion concurring in part, dissenting in part filed by
                  Circuit Judge NEWMAN.
    Opinion dissenting in part filed by Circuit Judge CHEN.
AMGEN INC.   v. SANDOZ INC.                              3



LOURIE, Circuit Judge.
     This appeal presents issues of first impression relat-
ing to the Biologics Price Competition and Innovation Act
of 2009 (“BPCIA”), Pub. L. No. 111-148, §§ 7001–7003,
124 Stat. 119, 804–21 (2010). Amgen Inc. and Amgen
Manufacturing Ltd. (collectively, “Amgen”) appeal from
the decision of the United States District Court for the
Northern District of California (1) dismissing Amgen’s
state law claims of unfair competition and conversion
with prejudice because Sandoz Inc. (“Sandoz”) did not
violate the information-disclosure and notice-of-
commercial-marketing provisions of the BPCIA, respec-
tively codified at 42 U.S.C. § 262(l)(2)(A) and (l)(8)(A);
(2) granting judgment on the pleadings to Sandoz on its
counterclaims seeking a declaratory judgment that it
correctly interpreted the BPCIA; and (3) denying Amgen’s
motion for a preliminary injunction based on its state law
claims. Amgen Inc. v. Sandoz Inc., No. 14-cv-04741, 2015
WL 1264756 (N.D. Cal. Mar. 19, 2015) (“Opinion”).
    For the reasons stated below, we affirm the dismissal
of Amgen’s state law claims of unfair competition and
conversion, vacate the judgment on Sandoz’s counter-
claims and direct the district court to enter judgment
consistent with our interpretation of the BPCIA, and
remand for further proceedings consistent with this
opinion.
                      A. BACKGROUND
                              I.
    In 2010, as part of the Patient Protection and Afford-
able Care Act, Congress enacted the BPCIA, 1 which



   1    Winston Churchill once described Russia as “a
riddle wrapped in a mystery inside an enigma.” Winston
Churchill, The Russian Enigma (BBC radio broadcast
4                                 AMGEN INC.   v. SANDOZ INC.



established an abbreviated pathway for regulatory ap-
proval of follow-on biological products that are “highly
similar” to a previously approved product (“reference
product”). Pub. L. No. 111-148, §§ 7001–7003, 124 Stat.
119, 804–21 (2010) (codified as amended at 42 U.S.C.
§ 262, 35 U.S.C. § 271(e), 28 U.S.C. § 2201(b), 21 U.S.C.
§ 355 et seq.). Congress established such “a biosimilar
pathway balancing innovation and consumer interests.”
BPCIA, Pub. L. No. 111-148, § 7001(b), 124 Stat. at 804.
    The BPCIA has certain similarities in its goals and
procedures to the Drug Price Competition and Patent
Term Restoration Act of 1984 (the Hatch-Waxman Act),
Pub. L. No. 98-417, 98 Stat. 1585 (1984), but it has sever-
al obvious differences. We note this as a matter of histor-
ical interest, but otherwise do not comment on those
similarities and differences.
    Traditionally, the Food and Drug Administration
(“FDA”) approves a biological product for commercial
marketing by granting a biologics license under 42 U.S.C.
§ 262(a). An applicant filing a biologics license applica-
tion (“BLA”) typically provides clinical data to demon-
strate the safety and efficacy of its product. In contrast,
under the abbreviated pathway created by the BPCIA,
codified at 42 U.S.C. § 262(k), an applicant filing an
abbreviated biologics license application (“aBLA” or
“subsection (k) application”) instead submits information
to demonstrate that its product is “biosimilar” to or “in-
terchangeable” with a previously approved reference
product, together with “publicly-available information
regarding the [FDA]’s previous determination that the
reference product is safe, pure, and potent.” 42 U.S.C.


Oct. 1, 1939), available at http://www.churchill-society-
london.org.uk/RusnEnig.html. That is this statute. In
these opinions, we do our best to unravel the riddle, solve
the mystery, and comprehend the enigma.
AMGEN INC.   v. SANDOZ INC.                                5



§ 262(k)(2)–(5); see also id. § 262(i). The BPCIA thus
permits a biosimilar applicant to rely in part on the
approved license of a reference product.
     To balance innovation and price competition, Con-
gress enacted the BPCIA to provide a four-year and a
twelve-year exclusivity period to a reference product, both
beginning on the date of first licensure of the reference
product. Specifically, a subsection (k) application “may
not be submitted to the Secretary until the date that is
4 years after the date on which the reference product was
first licensed under subsection (a),” id. § 262(k)(7)(B), and
approval of a subsection (k) application “may not be made
effective by the Secretary until the date that is 12 years
after the date on which the reference product was first
licensed under subsection (a),” id. § 262(k)(7)(A). Thus, a
sponsor of an approved reference product (the “reference
product sponsor” or “RPS”) receives up to twelve years of
exclusivity against follow-on products, regardless of
patent protection.
    Moreover, the BPCIA established a patent-dispute-
resolution regime by amending Titles 28, 35, and 42 of the
United States Code. The BPCIA amended the Patent Act
to create an artificial “act of infringement” and to allow
infringement suits based on a biosimilar application prior
to FDA approval and prior to marketing of the biological
product. See 35 U.S.C. § 271(e)(2)(C), (e)(4), (e)(6). The
BPCIA also established a unique and elaborate process
for information exchange between the biosimilar appli-
cant and the RPS to resolve patent disputes. See 42
U.S.C. § 262(l).
    Under that process, codified at 42 U.S.C. § 262(l), the
biosimilar applicant grants the RPS confidential access to
its aBLA and the manufacturing information regarding
the biosimilar product no later than 20 days after the
FDA accepts its application for review. Id. § 262(l)(1)–(2).
The parties then exchange lists of patents for which they
6                                  AMGEN INC.   v. SANDOZ INC.



believe a claim of patent infringement could reasonably be
asserted by the RPS, as well as their respective positions
on infringement, validity, and enforceability of those
patents. Id. § 262(l)(3). Following that exchange, which
could take up to six months, the parties negotiate to
formulate a list of patents (“listed patents”) that would be
the subject of an immediate infringement action, id.
§ 262(l)(4)–(5), and the RPS then sues the biosimilar
applicant within 30 days, id. § 262(l)(6). That information
exchange and negotiation thus contemplates an immedi-
ate infringement action brought by the RPS based only on
listed patents.
     Subsection 262(l) also provides that the applicant give
notice of commercial marketing to the RPS at least 180
days prior to commercial marketing of its product licensed
under subsection (k), which then allows the RPS a period
of time to seek a preliminary injunction based on patents
that the parties initially identified during information
exchange but were not selected for the immediate in-
fringement action, as well as any newly issued or licensed
patents (collectively, “non-listed patents”). Id. § 262(l)(7)–
(8).
     Subsection 262(l) additionally provides, in paragraph
(l)(9)(A), that if the applicant discloses the information
“required under paragraph (2)(A),” then neither the RPS
nor the applicant may bring a declaratory judgment
action based on the non-listed patents prior to the date on
which the RPS receives the notice of commercial market-
ing under paragraph (l)(8)(A). Id. § 262(l)(9)(A). Para-
graphs (l)(9)(B) and (l)(9)(C), however, permit the RPS,
but not the applicant, to seek declaratory relief in the
event that the applicant fails to comply with certain
provisions of subsection (l). Id. § 262(l)(9)(B)–(C).
                             II.
   Amgen has marketed filgrastim under the brand
name Neupogen® (“Neupogen”) since 1991. In May 2014,
AMGEN INC.   v. SANDOZ INC.                              7



Sandoz filed an aBLA, seeking FDA approval of a biosimi-
lar filgrastim product, for which Neupogen is the refer-
ence product.      On July 7, 2014, Sandoz received
notification from the FDA that it had accepted Sandoz’s
application for review.
     On July 8, 2014, Sandoz notified Amgen that it had
filed a biosimilar application referencing Neupogen; that
it believed that the application would be approved in
“Q1/2 of 2015”; and that it intended to launch its biosimi-
lar product immediately upon FDA approval. J.A. 1472.
Later in July, in response to Amgen’s inquiry, Sandoz
confirmed that the FDA had accepted its application for
review, but Sandoz informed Amgen that it had “opted
not to provide Amgen with Sandoz’s biosimilar application
within 20 days of the FDA’s notification of acceptance”
and that Amgen was entitled to sue Sandoz under
§ 262(l)(9)(C). J.A. 1495–96. Sandoz thus did not disclose
its aBLA or its product’s manufacturing information to
Amgen according to § 262(l)(2)(A).
    Subsequently, on March 6, 2015, the FDA approved
Sandoz’s aBLA for all approved uses of Amgen’s
Neupogen. Although Sandoz has maintained that it gave
an operative notice of commercial marketing in July 2014,
it nevertheless gave a “further notice of commercial
marketing” to Amgen on the date of FDA approval. J.A.
1774. Sandoz intended to launch its filgrastim product
under the trade name Zarxio.
                              III.
    In October 2014, Amgen sued Sandoz in the Northern
District of California, asserting claims of (1) unfair com-
petition for unlawful business practices under California
Business & Professions Code § 17200 et seq. (“UCL”),
based on two alleged violations of the BPCIA; (2) conver-
sion for allegedly wrongful use of Amgen’s approved
license on Neupogen; and (3) infringement of Amgen’s
U.S. Patent 6,162,427 (the “’427 patent”), which claims a
8                                 AMGEN INC.   v. SANDOZ INC.



method of using filgrastim. Amgen alleged that Sandoz
violated the BPCIA by failing to disclose the required
information under § 262(l)(2)(A) and by giving a prema-
ture, ineffective, notice of commercial marketing under
§ 262(l)(8)(A) before FDA approval of its biosimilar prod-
uct. Sandoz counterclaimed for a declaratory judgment
that it correctly interpreted the BPCIA as permitting its
actions, and that the ’427 patent was invalid and not
infringed.
    In January 2015, the parties filed cross-motions for
judgment on the pleadings on Amgen’s state law claims
and Sandoz’s counterclaims interpreting the BPCIA. In
February 2015, Amgen also filed a motion for a prelimi-
nary injunction based solely on its state law claims to
enjoin Sandoz from launching Zarxio after FDA approval.
Also in February 2015, through discovery, Amgen ob-
tained access to Sandoz’s biosimilar application.
    On March 19, 2015, the district court granted partial
judgment on the pleadings to Sandoz on its BPCIA coun-
terclaims to the extent that Sandoz’s interpretation of the
statute is consistent with the court’s interpretation.
Specifically, the district court concluded that: (1) the
BPCIA renders permissible a subsection (k) applicant’s
decision not to disclose its aBLA and the manufacturing
information to the RPS, subject only to the consequences
set forth in 42 U.S.C. § 262(l)(9)(C); (2) such a decision
alone does not offer a basis for the RPS to obtain injunc-
tive relief, restitution, or damages against the applicant;
and (3) the applicant may give notice of commercial
marketing under § 262(l)(8)(A) before FDA approval.
Opinion, 2015 WL 1264756, at *8, *11.
    Based on its interpretation of the BPCIA, the district
court then dismissed Amgen’s unfair competition and
conversion claims with prejudice because it concluded
that Sandoz did not violate the BPCIA or act unlawfully.
Id. at *8–9. The court also denied Amgen’s motion for a
AMGEN INC.   v. SANDOZ INC.                               9



preliminary injunction based on its state law claims,
noting that Amgen “has yet to proceed on its remaining
claim for patent infringement.” Id. at *10.
    On the parties’ joint motion, the district court entered
final judgment as to Amgen’s unfair competition and
conversion claims and as to Sandoz’s BPCIA counter-
claims under Rule 54(b) of the Federal Rules of Civil
Procedure. The parties’ claims and counterclaims relating
to infringement, validity, and enforceability of the ’427
patent remain pending at the district court.
    Amgen timely appealed from the final judgment and
from the denial of a preliminary injunction; we have
jurisdiction under 28 U.S.C. § 1295(a)(1) and § 1292(a)(1)
and (c)(1).
                       B. DISCUSSION
    We apply the procedural law of the regional circuit,
here the Ninth Circuit, when reviewing a district court’s
grant of a motion for judgment on the pleadings. Merck &
Co. v. Hi-Tech Pharmacal Co., 482 F.3d 1317, 1320 (Fed.
Cir. 2007). The Ninth Circuit reviews the grant of judg-
ment on the pleadings de novo, Peterson v. California, 604
F.3d 1166, 1169 (9th Cir. 2010), and “accept[s] all materi-
al allegations in the complaint as true and construe[s]
them in the light most favorable to [the non-moving
party],” Turner v. Cook, 362 F.3d 1219, 1225 (9th Cir.
2004) (third alteration in original). Issues of statutory
interpretation are also reviewed de novo. Qantas Airways
Ltd. v. United States, 62 F.3d 385, 387 (Fed. Cir. 1995).
    Because Amgen’s state law claims of unfair competi-
tion and conversion are premised on the proper interpre-
tation of the BPCIA, we first interpret the relevant
provisions of the BPCIA and then consider Amgen’s state
law claims in light of that interpretation.
10                                  AMGEN INC.   v. SANDOZ INC.



                              I.
    We first consider whether the district court erred in
concluding that a subsection (k) applicant may elect not to
disclose its aBLA and the manufacturing information
under 42 U.S.C. § 262(l)(2)(A), subject only to the conse-
quences set forth in § 262(l)(9)(C). Paragraph (l)(2)(A)
provides that:
     Not later than 20 days after the Secretary notifies
     the subsection (k) applicant that the application
     has been accepted for review, the subsection (k)
     applicant shall provide to the reference product
     sponsor a copy of the application submitted to the
     Secretary under subsection (k), and such other in-
     formation that describes the process or processes
     used to manufacture the biological product that is
     the subject of such application . . . .
42 U.S.C. § 262(l)(2)(A) (emphasis added).         Paragraph
(l)(9)(C) provides that:
     If a subsection (k) applicant fails to provide the
     application and information required under para-
     graph (2)(A), the reference product sponsor, but
     not the subsection (k) applicant, may bring an ac-
     tion under section 2201 of Title 28, for a declara-
     tion of infringement, validity, or enforceability of
     any patent that claims the biological product or a
     use of the biological product.
Id. § 262(l)(9)(C) (emphases added). Additionally, 35
U.S.C. § 271(e)(2)(C)(ii), as amended by the BPCIA,
provides that:
     It shall be an act of infringement to submit . . . if
     the applicant for the application fails to provide
     the application and information required under
     section 351(l)(2)(A) of such Act, an application
     seeking approval of a biological product for a pa-
AMGEN INC.   v. SANDOZ INC.                              11



    tent that could be identified pursuant to section
    351(l)(3)(A)(i) of such Act . . . .
35 U.S.C. § 271(e)(2)(C)(ii) (emphasis added). 2
    Amgen argues that the language “shall provide” in
paragraph (l)(2)(A) suggests that the information disclo-
sure is mandatory, not merely permissible. Amgen con-
tends that other provisions of the BPCIA refer to the
information as “required” under paragraph (l)(2)(A) and
also refer to non-disclosure as a failure to comply with the
Act. Amgen argues that, by refusing to provide the re-
quired information, a subsection (k) applicant unlawfully
evades the detection of process patent infringement and
avoids an immediate infringement action under
§ 262(l)(6). Amgen also argues that paragraph (l)(9)(C) is
merely a limitation on declaratory judgment action, not a
remedy, let alone the exclusive remedy, for noncompliance
with paragraph (l)(2)(A).
     Sandoz responds that the “shall” provision in para-
graph (l)(2)(A) is only a condition precedent to engaging in
the information-exchange process of paragraphs (l)(3)
through (l)(6), not a mandatory requirement in all cir-
cumstances. Sandoz contends that this interpretation is
consistent with the use of “shall” in paragraph (l)(6),
which provides that the RPS “shall” file an infringement
suit. Sandoz notes that this use of “shall” cannot mean
that the RPS violates the statute if it chooses not to file
an infringement suit. Sandoz also responds that, under
the BPCIA, if a subsection (k) applicant does not disclose
the information under paragraph (l)(2)(A), then the spon-
sor may file an infringement suit under paragraph
(l)(9)(C) and obtain the information in discovery, which
Amgen has done. Sandoz also contends that it did not act



    2  Section 351(l)(2)(A) of the Public Health Act cor-
responds to 42 U.S.C. § 262(l)(2)(A).
12                                AMGEN INC.   v. SANDOZ INC.



unlawfully by taking a path expressly contemplated by
Congress and the BPCIA.
    We conclude that, read in isolation, the “shall” provi-
sion in paragraph (l)(2)(A) appears to mean that a subsec-
tion (k) applicant is required to disclose its aBLA and
manufacturing information to the RPS by the deadline
specified in the statute. Indeed, the BPCIA refers to such
information as “required” in other provisions. See 42
U.S.C. § 262(l)(1)(B)(i), (l)(9)(A), (l)(9)(C); 35 U.S.C.
§ 271(e)(2)(C)(ii).   Particularly, paragraph (l)(1)(B)(i)
provides that “[w]hen” a subsection (k) applicant submits
an aBLA to the FDA, “such applicant shall provide . . .
confidential access to the information required to be
produced pursuant to paragraph (2) and any other infor-
mation that the subsection (k) applicant determines, in its
sole discretion, to be appropriate” (emphases added).
Thus, under the plain language of paragraph (l)(1)(B)(i),
when an applicant chooses the abbreviated pathway for
regulatory approval of its biosimilar product, it is re-
quired to disclose its aBLA and manufacturing infor-
mation to the RPS no later than 20 days after the FDA’s
notification of acceptance, but not when the “when” crite-
rion is not met.
    Such a reading of “shall” in paragraph (l)(2)(A) is sup-
ported by the use of “may” in paragraph (l)(2)(B), which
provides that a subsection (k) applicant “may” provide
additional information requested by the RPS by the
statutory deadline. Paragraph (l)(2)’s use of “shall” in
juxtaposition with “may” in the adjacent provision would
appear to indicate that “shall” signals a requirement.
    However, the “shall” provision in paragraph (l)(2)(A)
cannot be read in isolation. In other provisions, the
BPCIA explicitly contemplates that a subsection (k)
applicant might fail to disclose the required information
by the statutory deadline. It specifically sets forth the
consequence for such failure: the RPS may bring an
AMGEN INC.   v. SANDOZ INC.                                 13



infringement action under 42 U.S.C. § 262(l)(9)(C) and 35
U.S.C. § 271(e)(2)(C)(ii). Those latter provisions indicate
that “shall” in paragraph (l)(2)(A) does not mean “must.”
And the BPCIA has no other provision that grants a
procedural right to compel compliance with the disclosure
requirement of paragraph (l)(2)(A).
    Under 35 U.S.C. § 271(e)(2)(C)(ii), filing a subsection
(k) application and failing to disclose the required infor-
mation under paragraph (l)(2)(A) is an artificial “act of
infringement” of “a patent that could be identified” pursu-
ant to paragraph (l)(3)(A)(i). 42 U.S.C. § 262(l)(9)(C)
further provides that “[i]f a subsection (k) applicant fails
to provide the application and information required under
paragraph (2)(A),” then the RPS, but not the subsection
(k) applicant, may bring a declaratory judgment action on
“any patent that claims the biological product or a use of
the biological product.” 3 As a direct consequence of failing
to comply with paragraph (l)(2)(A), paragraph (l)(9)(C)
bars the subsection (k) applicant from bringing a declara-



    3      While it is true that 42 U.S.C. § 262(l)(9)(C) prem-
ises the declaration judgment action on “any patent that
claims the biological product or a use of the biological
product” (emphasis added), which does not appear to
include process patents, 35 U.S.C. § 271(e)(2)(C)(ii) does
contemplate an infringement action based on “a patent
that could be identified pursuant to [paragraph]
(l)(3)(A)(i)” (emphasis added), which does not exclude
process patents. Section 271(e)(2)(C)(ii) allows the RPS to
assert process patents, “if the [subsection (k)] applicant
. . . fails to provide the application and information” and
“the purpose of [the subsection (k)] submission is to obtain
approval . . . to engage in the commercial manufacture,
use, or sale of a . . . biological product claimed in a patent
or the use of which is claimed in a patent before the
expiration of such patent.” 35 U.S.C. § 271(e)(2).
14                                 AMGEN INC.   v. SANDOZ INC.



tory judgment action on patents that claim the biological
product or its use.
    Notably, both 42 U.S.C. § 262(l)(9)(C) and 35 U.S.C.
§ 271(e)(2)(C)(ii) are premised on a claim of patent in-
fringement, and the BPCIA does not specify any non-
patent-based remedies for a failure to comply with para-
graph (l)(2)(A). Once the RPS brings an infringement suit
under those two provisions, it can access the required
information through discovery. 4
     Importantly, mandating compliance with paragraph
(l)(2)(A) in all circumstances would render paragraph
(l)(9)(C) and 35 U.S.C. § 271(e)(2)(C)(ii) superfluous, and
statutes are to be interpreted if possible to avoid render-
ing any provision superfluous. Marx v. Gen. Revenue
Corp., 568 U.S. __, 133 S. Ct. 1166, 1178 (2013) (“[T]he
canon against surplusage is strongest when an interpre-
tation would render superfluous another part of the same
statutory scheme.”); TRW Inc. v. Andrews, 534 U.S. 19, 31
(2001) (“It is a cardinal principle of statutory construction
that a statute ought, upon the whole, to be so construed
that, if it can be prevented, no clause, sentence, or word
shall be superfluous, void, or insignificant.” (internal
quotation marks omitted)).
    Moreover, 35 U.S.C. § 271(e)(4) provides “the only
remedies which may be granted by a court for an act of
infringement described in paragraph (2)” (emphasis
added). Under § 271(e)(2)(C)(ii), filing a subsection (k)
application and failing to provide the required infor-



     4 In addition, we note the existence of a rebuttable
presumption in actions alleging infringement of a process
patent under 35 U.S.C. § 271(g) relating to importation of
products made abroad by a patented process. See, e.g.,
Creative Compounds, LLC v. Starmark Labs., 651 F.3d
1303, 1314 (Fed. Cir. 2011) (citing 35 U.S.C. § 295).
AMGEN INC.   v. SANDOZ INC.                              15



mation under paragraph (l)(2)(A) is such an act of in-
fringement. Here, Amgen alleged that Sandoz violated
the BPCIA, but the alleged violation is precisely an act of
infringement under § 271(e)(2)(C)(ii), for which § 271(e)(4)
provides the “only remedies.”
    We therefore conclude that, even though under para-
graph (l)(2)(A), when read in isolation, a subsection (k)
applicant would be required to disclose its aBLA and the
manufacturing information to the RPS by the statutory
deadline, we ultimately conclude that when a subsection
(k) applicant fails the disclosure requirement, 42 U.S.C.
§ 262(l)(9)(C) and 35 U.S.C. § 271(e) expressly provide the
only remedies as those being based on a claim of patent
infringement. Because Sandoz took a path expressly
contemplated by the BPCIA, it did not violate the BPCIA
by not disclosing its aBLA and the manufacturing infor-
mation by the statutory deadline.
                              II.
    We next consider whether the district court erred in
concluding that a subsection (k) applicant may satisfy its
obligation to give notice of commercial marketing under
42 U.S.C. § 262(l)(8)(A) by doing so before the FDA licens-
es its product. Paragraph (l)(8)(A) provides that “[t]he
subsection (k) applicant shall provide notice to the refer-
ence product sponsor not later than 180 days before the
date of the first commercial marketing of the biological
product licensed under subsection (k).” Id. § 262(l)(8)(A)
(emphases added).
                              a.
    Amgen argues that a subsection (k) applicant may
give notice of commercial marketing only after it has a
“biological product licensed under subsection (k),” mean-
ing only after the FDA has licensed the biosimilar prod-
uct. Amgen notes that elsewhere subsection (l) refers to
the biosimilar product as “the biological product that is
16                                     AMGEN INC.    v. SANDOZ INC.



the subject of ” the application, which supports its inter-
pretation of “licensed” in paragraph (l)(8)(A). Amgen
explains that giving notice after FDA licensure provides
time for the RPS to seek a preliminary injunction and to
resolve patent disputes in a timely fashion. Amgen
contends that allowing the applicant to give notice before
FDA licensure is irreconcilable with the statute’s text and
purpose.
    Sandoz responds that the plain terms of the notice
provision are satisfied when an applicant provides notice
at least 180 days before it commercially markets its
product. According to Sandoz, the word “licensed” only
means that, at the time of commercial marketing, the
product must be licensed, but it does not limit the timing
of the notice, which can be given before FDA licensure.
Sandoz also argues that Amgen’s construction of the
notice provision would transform it into an automatic,
additional, six-month bar against marketing of every
licensed biosimilar product, which improperly extends the
twelve-year exclusivity period under § 262(k)(7)(A).
    We agree with Amgen that, under paragraph (l)(8)(A),
a subsection (k) applicant may only give effective notice of
commercial marketing after the FDA has licensed its
product. The statutory language compels such an inter-
pretation. It means that notice, to be effective under this
statute, must be given only after the product is licensed
by the FDA.
     In subsection (l), only paragraph (l)(8)(A) refers to the
product as “the biological product licensed under subsec-
tion (k).” In other provisions of subsection (l), the statute
refers to the product as “the biological product that is the
subject of ” the application, even when discussing its
commercial marketing. E.g., 42 U.S.C. § 262(l)(3)(B)(ii)(I),
(l)(3)(C); id. § 262(l)(1)(D), (l)(2)(A), (l)(3)(A)(i), (l)(3)(B)(i),
(l)(7)(B). If Congress intended paragraph (l)(8)(A) to
AMGEN INC.   v. SANDOZ INC.                               17



permit effective notice before the product is licensed, it
would have used the “subject of ” language.
    While it is true that only a licensed product may be
commercially marketed, it does not follow that whenever
the future commercial marketing of a yet-to-be licensed
product is discussed, it is the “licensed” product. It is not
yet “the licensed product.” Congress could have used the
phrase “the biological product that is the subject of ” the
application in paragraph (l)(8)(A), as it did in other provi-
sions, but it did not do so. See, e.g., Russello v. United
States, 464 U.S. 16, 23 (1983).
    We believe that Congress intended the notice to follow
licensure, at which time the product, its therapeutic uses,
and its manufacturing processes are fixed. When a sub-
section (k) applicant files its aBLA, it likely does not know
for certain when, or if, it will obtain FDA licensure. The
FDA could request changes to the product during the
review process, or it could approve some but not all
sought-for uses. Giving notice after FDA licensure, once
the scope of the approved license is known and the mar-
keting of the proposed biosimilar product is imminent,
allows the RPS to effectively determine whether, and on
which patents, to seek a preliminary injunction from the
court.
    Requiring that a product be licensed before notice of
commercial marketing ensures the existence of a fully
crystallized controversy regarding the need for injunctive
relief. It provides a defined statutory window during
which the court and the parties can fairly assess the
parties’ rights prior to the launch of the biosimilar prod-
uct. If a notice of commercial marketing could be given at
any time before FDA licensure, the RPS would be left to
guess the scope of the approved license and when com-
mercial marketing would actually begin. Indeed, filing an
aBLA only suggests that a subsection (k) applicant in-
18                                  AMGEN INC.   v. SANDOZ INC.



tends to commercially market its product someday in the
future.
     Furthermore, requiring FDA licensure before notice of
commercial marketing does not necessarily conflict with
the twelve-year exclusivity period of § 262(k)(7)(A). It is
true that in this case, as we decide infra, Amgen will have
an additional 180 days of market exclusion after Sandoz’s
effective notice date; that is because Sandoz only filed its
aBLA 23 years after Amgen obtained FDA approval of its
Neupogen product. Amgen had more than an “extra” 180
days, but that is apparently the way the law, business,
and the science evolved. That extra 180 days will not
likely be the usual case, as aBLAs will often be filed
during the 12-year exclusivity period for other products.
A statute must be interpreted as it is enacted, not espe-
cially in light of particular, untypical facts of a given case.
Finally, it is counterintuitive to provide that notice of
commercial marketing be given at a time before one
knows when, or if, the product will be approved, or li-
censed.
    We therefore conclude that, under paragraph (l)(8)(A),
a subsection (k) applicant may only give effective notice of
commercial marketing after the FDA has licensed its
product. The district court thus erred in holding that a
notice of commercial marketing under paragraph (l)(8)(A)
may effectively be given before the biological product is
licensed, and we therefore reverse its conclusion relating
to its interpretation of § 262(l)(8)(A) and the date when
Sandoz may market its product.
                              b.
    We next consider the consequence in this case of our
interpretation of paragraph (l)(8)(A). Paragraph (l)(8)(A)
provides that the subsection (k) applicant “shall provide”
notice of commercial marketing to the RPS no later than
180 days before commercial marketing of the licensed
product. As we have concluded, an operative notice of
AMGEN INC.   v. SANDOZ INC.                             19



commercial marketing can only be given after FDA licen-
sure. Here, Sandoz’s notice in July 2014, the day after
the FDA accepted its application for review, was prema-
ture and ineffective.     However, the FDA approved
Sandoz’s aBLA on March 6, 2015, and Sandoz gave a
“further” notice of commercial marketing on that day.
J.A. 1774. These facts are uncontested. Oral Argument
at 35:33–56, Amgen Inc. v. Sandoz Inc., No. 2015-1499
(Fed. Cir. June 3, 2015), available at http://www.cafc.
uscourts.gov/oral-argument-recordings/15-1499/all. That
notice in March 2015 thus serves as the operative and
effective notice of commercial marketing in this case.
    A question exists, however, concerning whether the
“shall” provision in paragraph (l)(8)(A) is mandatory. We
conclude that it is. Both paragraph (l)(2)(A) and (l)(8)(A)
use the word “shall,” which presumptively signals a
statutory requirement. See, e.g., Nat’l Ass’n of Home
Builders v. Defenders of Wildlife, 551 U.S. 644, 661–62
(2007); Lopez v. Davis, 531 U.S. 230, 241 (2001). As we
have noted with respect to paragraph (l)(2)(A), however,
the BPCIA explicitly contemplates that a subsection (k)
applicant might fail to comply with the requirement of
paragraph (l)(2)(A) and further specifies the consequence
for such failure in 42 U.S.C. § 262(l)(9)(C) and 35 U.S.C.
§ 271(e)(2)(C)(ii). Because of those explicit statutory
provisions, and to avoid construing the statute so as to
render them superfluous, we have interpreted the BPCIA
as allowing noncompliance with paragraph (l)(2)(A),
subject to the consequence specified in those other provi-
sions.
    In contrast, with respect to paragraph (l)(8)(A), we do
not find any provision in the BPCIA that contemplates, or
specifies the consequence for, noncompliance with para-
graph (l)(8)(A) here, which would be the case if Sandoz
attempts to launch in disregard of the requirement of
paragraph (l)(8)(A), as we have interpreted it. Sandoz
argues that § 262(l)(9)(B) does specify the consequence for
20                                  AMGEN INC.   v. SANDOZ INC.



noncompliance with paragraph (l)(8)(A).          Paragraph
(l)(9)(B), entitled “[s]ubsequent failure to act by subsec-
tion (k) applicant,” provides that:
     If a subsection (k) applicant fails to complete an
     action required of the subsection (k) applicant un-
     der paragraph (3)(B)(ii), paragraph (5), paragraph
     (6)(C)(i), paragraph (7), or paragraph (8)(A), the
     reference product sponsor, but not the subsection
     (k) applicant, may bring an action under section
     2201 of Title 28, for a declaration of infringement,
     validity, or enforceability of any patent included in
     the list described in paragraph (3)(A), including as
     provided under paragraph (7).
42 U.S.C. § 262(l)(9)(B) (emphases added).
     While it is true that paragraph (l)(9)(B) specifies the
consequence for a subsequent failure to comply with
paragraph (l)(8)(A) after the applicant has complied with
paragraph (l)(2)(A), it does not apply in this case, where
Sandoz did not comply with paragraph (l)(2)(A) to begin
with. Indeed, the consequence specified in paragraph
(l)(9)(B) is a declaratory judgment action brought by the
RPS based on “any patent included in the list described in
paragraph (3)(A), including as provided under paragraph
(7).” 42 U.S.C. § 262(l)(9)(B). Here, however, because
Sandoz did not provide the required information to
Amgen under paragraph (l)(2)(A), Amgen was unable to
compile a patent list as described in paragraph (l)(3)(A) or
paragraph (l)(7).
     Paragraph (l)(8)(A) is a standalone notice provision in
subsection (l), and Sandoz concedes as much. Oral Argu-
ment at 39:30–52, Amgen Inc. v. Sandoz Inc., No. 2015-
1499 (Fed. Cir. June 3, 2015), available at http://www.
cafc.uscourts.gov/oral-argument-recordings/15-1499/all.
Unlike the actions described in paragraphs (l)(3) through
(l)(7), which all depend on, or are triggered by, the disclo-
sure under paragraph (l)(2)(A), nothing in paragraph
AMGEN INC.   v. SANDOZ INC.                             21



(l)(8)(A) conditions the notice requirement on paragraph
(l)(2)(A) or other provisions of subsection (l). Moreover,
nothing in subsection (l) excuses the applicant from its
obligation to give notice of commercial marketing to the
RPS after it has chosen not to comply with paragraph
(l)(2)(A). The purpose of paragraph (l)(8)(A) is clear:
requiring notice of commercial marketing be given to
allow the RPS a period of time to assess and act upon its
patent rights.
     We therefore conclude that, where, as here, a subsec-
tion (k) applicant completely fails to provide its aBLA and
the required manufacturing information to the RPS by
the statutory deadline, the requirement of paragraph
(l)(8)(A) is mandatory. Sandoz therefore may not market
Zarxio before 180 days from March 6, 2015, i.e., Septem-
ber 2, 2015.
                              III.
     We next consider Amgen’s unfair competition and
conversion claims under California law. After finding
that Sandoz did not violate the BPCIA, the district court
dismissed Amgen’s state law claims with prejudice. We
affirm the dismissal based on our interpretation of the
BPCIA. 5
                              a.
     Under Cal. Bus. & Prof. Code § 17200, “unfair compe-
tition” includes “any unlawful, unfair or fraudulent busi-
ness act or practice.” Amgen’s unfair competition claim is
based solely on the “unlawful” prong, which requires a



   5     In its cross-motion for judgment on the pleadings,
Sandoz did not argue preemption as a defense to Amgen’s
state law claims, and thus the district court did not con-
sider that issue. We therefore do not address preemption
in this appeal.
22                                AMGEN INC.   v. SANDOZ INC.



showing that Sandoz acted unlawfully by violating anoth-
er law, here, according to Amgen, the BPCIA. Davis v.
HSBC Bank Nevada, N.A., 691 F.3d 1152, 1168 (9th Cir.
2012); see also Farmers Ins. Exch. v. Superior Court, 826
P.2d 730, 734 (Cal. 1992). Under California law, UCL
remedies are not available when the underlying law
expressly provides that the remedies in that law are
exclusive. See Cal. Bus. & Prof. Code § 17205; Loeffler v.
Target Corp., 324 P.3d 50, 76 (Cal. 2014).
    As one basis of its unfair competition claim, Amgen
alleges that Sandoz violated the BPCIA by failing to
comply with § 262(l)(2)(A). As we have concluded, Sandoz
did not violate the BPCIA by not disclosing its aBLA and
the manufacturing information according to § 262(l)(2)(A).
Sandoz took a path expressly contemplated by 42 U.S.C.
§ 262(l)(9)(C) and 35 U.S.C. § 271(e)(2)(C)(ii), and 35
U.S.C. § 271(e)(4) provides “the only remedies which may
be granted by a court” for the alleged violation. We
therefore affirm the dismissal of Amgen’s unfair competi-
tion claim based on the alleged violation of § 262(l)(2)(A).
                             b.
     As another basis of its unfair competition claim,
Amgen also asserts that Sandoz violated the BPCIA by
giving a premature, ineffective, notice of commercial
marketing under § 262(l)(8)(A) in July 2014, before FDA
approval in March 2015. As indicated, under our inter-
pretation of the BPCIA, the July 2014 notice is ineffective,
and Sandoz gave the operative notice on March 6, 2015.
Thus, as we have indicated, Sandoz may not market
Zarxio before 180 days from March 6, 2015, i.e., Septem-
ber 2, 2015. And, as indicated below, we will extend the
injunction pending appeal through September 2, 2015.
Amgen’s appeal from the dismissal of its unfair competi-
tion claim based on the alleged violation of § 262(l)(8)(A)
is therefore moot.
AMGEN INC.   v. SANDOZ INC.                               23



                              c.
    We now turn to Amgen’s conversion claim. To sustain
a claim for conversion under California law, Amgen must
demonstrate: (1) its ownership or right to possession of
the property; (2) Sandoz’s conversion by a wrongful act or
disposition of property rights; and (3) damages. Burlesci
v. Petersen, 80 Cal. Rptr. 2d 704, 706 (Cal. Ct. App. 1998).
Amgen asserts that Sandoz wrongfully used Amgen’s
approved license on Neupogen by filing an aBLA referenc-
ing Neupogen but refusing to provide Amgen the benefits
to which it is entitled under § 262(l). Sandoz responds
that Amgen failed to show any “wrongful act” or to estab-
lish an exclusive ownership interest in the approved
license on Neupogen to exclude Sandoz’s aBLA.
    We agree with Sandoz that Amgen failed to establish
the requisite elements to sustain a claim of conversion
under California law. As indicated, the BPCIA explicitly
contemplates that a subsection (k) applicant might not
disclose its aBLA and the manufacturing information by
the statutory deadline, and provides that the RPS may
sue for patent infringement, which Amgen has done.
Amgen thus failed to show a “wrongful act.”
    Moreover, the BPCIA established the abbreviated
pathway for FDA approval of follow-on biological prod-
ucts, allowing a subsection (k) applicant to use “publicly-
available information” regarding the reference product in
its application. 6 42 U.S.C. § 262(k)(2). The BPCIA also



    6   Amgen emphasizes in its briefs that Sandoz is
wrongfully benefitting from Amgen’s establishment of the
safety and efficacy of filgrastim. Be that as it may, this is
not the first time that Congress has allowed generic
applicants to benefit from the early work of innovators.
See Hatch-Waxman Act, Pub. L. No. 98-417, 98 Stat. 1585
(1984); see also Ruckelshaus v. Monsanto Co., 467 U.S.
24                                 AMGEN INC.   v. SANDOZ INC.



grants a 12-year exclusivity period to the RPS, during
which approval of a subsection (k) application may not be
made effective. Id. § 262(k)(7)(A). Neupogen’s 12-year
exclusivity period has long expired. Amgen therefore fails
to show that it has an exclusive right to possession of its
approved license on Neupogen to sustain its claim of
conversion under California law.
    We therefore affirm the dismissal of Amgen’s unfair
competition and conversion claims based on our interpre-
tation of the relevant provisions of the BPCIA.
                             IV.
    Amgen argues that the district court erred in denying
its motion for a preliminary injunction based on an incor-
rect reading of the BPCIA and an erroneous finding that
Amgen failed to show irreparable harm. Sandoz responds
that Amgen’s appeal is moot because it sought an injunc-
tion only until the district court decided the parties’ cross-
motions for judgment on the pleadings, which has already
occurred. Sandoz also responds that, even if not moot, the
district court did not abuse its discretion in denying the
motion and did not clearly err in its factual findings.
    We agree with Sandoz that Amgen’s appeal from the
denial of a preliminary injunction is moot. In its motion
for a preliminary injunction, filed in the district court
after it filed its motion for judgment on the pleadings,
Amgen requested a preliminary injunction “until the
Court decides the parties’ motions for judgment on the
pleadings,” and “if the Court resolves those motions in
Amgen’s favor, until . . . the parties have been placed in
the position they would be in had Sandoz complied with
the BPCIA.” Amgen Inc. v. Sandoz Inc., No. 14-cv-04741
(N.D. Cal. Feb. 5, 2015), ECF No. 56, at 25.


986 (1984). That was a decision that Congress was enti-
tled to make and it did so.
AMGEN INC.   v. SANDOZ INC.                             25



     On March 19, 2015, the district court rendered its de-
cision on the parties’ cross-motions for judgment on the
pleadings, deciding against Amgen on the merits and
dismissing Amgen’s state law claims with prejudice. In
the same order, the court also denied Amgen’s motion for
a preliminary injunction, which was based solely on its
state law claims. Because Amgen only requested a pre-
liminary injunction until the district court decided the
parties’ motions for judgment on the pleadings, and the
district court has resolved those motions against Amgen,
Amgen’s appeal from the denial of a preliminary injunc-
tion is moot. We therefore dismiss that aspect of Amgen’s
appeal.
                              V.
    After the district court granted partial judgment on
the pleadings in favor of Sandoz and denied Amgen’s
motion for a preliminary injunction, Amgen sought an
injunction pending appeal, which the district court de-
nied. Amgen then filed an emergency motion in this court
for an injunction pending appeal. We granted the motion.
In light of what we have decided concerning the proper
interpretation of the contested provisions of the BPCIA,
we accordingly order that the injunction pending appeal
be extended through September 2, 2015.
                       C. CONCLUSION
    For the foregoing reasons, we affirm the dismissal of
Amgen’s unfair competition and conversion claims, vacate
the district court’s judgment on Sandoz’s counterclaims
interpreting the BPCIA, and direct the district court to
enter judgment on those counterclaims consistent with
this opinion. We also remand for the district court to
consider the patent infringement claim and counterclaims
relating to the ’427 patent and any other patents properly
brought into the district court action.
26                                 AMGEN INC.   v. SANDOZ INC.



      AFFIRMED IN PART, VACATED IN PART,
               AND REMANDED
                           COSTS
     Each party shall bear its own costs.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

     AMGEN INC., AMGEN MANUFACTURING
                   LIMITED,
              Plaintiffs-Appellants

                            v.

                     SANDOZ INC.,
                   Defendant-Appellee
                 ______________________

                       2015-1499
                 ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 3:14-cv-04741-RS,
Judge Richard Seeborg.
                ______________________

NEWMAN, Circuit Judge, concurring in part, dissenting in
part.
     The immediate issue relates to the Biosimilar Price
Competition and Innovation Act (BPCIA) and certain
obligations of the innovator/patentee (called the “refer-
ence product sponsor,” or “Sponsor”) and the subsection
(k) applicant. Subsection (k) authorizes a biosimilar
applicant to use the Sponsor’s clinical safety and efficacy
data in order to obtain FDA license approval for commer-
cial marketing of the biosimilar product. By acting under
subsection (k) the applicant need not obtain its own
clinical data for its biosimilar product, and can receive
FDA licensure by showing that “the biological product is
2                                  AMGEN INC.   v. SANDOZ INC.



biosimilar to a reference product,” 42 U.S.C. §262(k), and
has the same characteristics of safety, efficacy, and puri-
ty. Id.
    To facilitate identification of and resolution of any pa-
tent issues, the BPCIA requires the subsection (k) appli-
cant to notify the Sponsor at two critical stages of FDA
review of the subsection (k) application. I agree with the
court that notice of issuance of the FDA license is manda-
tory, and that this notice starts the 180-day stay of com-
mercial marketing, in accordance with 42 U.S.C.
§262(l)(8)(A). Thus I join Part A, Part (B)(II), and Part
B(V) of the court’s opinion.
    However, notice of acceptance of the filing of the sub-
section (k) application is also mandatory, along with the
accompanying documentary and information exchanges
set in the BPCIA in accordance with 42 U.S.C.
§262(l)(2)(A). I respectfully dissent from the court’s
holding that this activity is not required because the
Sponsor might file an infringement suit in which it might
learn this information though discovery.
    Sandoz did not comply with either of these statutory
requirements. These deliberate violations of the require-
ments of the BPCIA forfeit Sandoz’ access to the benefits
of the BPCIA.
                              I
    Patent dispute resolution under the BPCIA has two
phases. The “early phase” starts when the subsection (k)
application is accepted by the FDA for review, and tech-
nical and patent information are then exchanged. The
“later phase” starts when the FDA approves the biosimi-
lar for commercial marketing. I comment only briefly on
this later phase, for I agree, as the court holds, that 42
U.S.C. §262(l)(8) requires that this phase of inquiry and
dispute resolution commences when the subsection (k)
applicant notifies the Sponsor, after the FDA license is
AMGEN INC.   v. SANDOZ INC.                              3



granted. My concern is that my colleagues on this panel
do not apply, to the earlier “shall provide” words, the
same mandatory meaning as for subsection (l)(8)(A):
   §262(l)(8)(A) Notice of commercial marketing.--
   The subsection (k) applicant shall provide no-
   tice to the reference product sponsor not later
   than 180 days before the date of the first commer-
   cial marketing of the biological product licensed
   under subsection (k).
(Emphases added). The BPCIA explicitly states that after
licensure and before commercial marketing the Sponsor
may seek a preliminary injunction while the patent
aspects are resolved:
   §262(l)(8)(B) Preliminary injunction.—After re-
   ceiving the notice under subparagraph (A) and be-
   fore such date of the first commercial marketing of
   such biological product, the reference product
   sponsor may seek a preliminary injunction
   prohibiting the subsection (k) applicant from en-
   gaging in the commercial manufacture or sale of
   such biological product until the court decides the
   issue of patent validity, enforcement, and in-
   fringement [of any patent identified in the early
   stage or other defined proceedings.]
(Emphasis added). Sandoz proposed to circumvent this
provision and launch its biosimilar product immediately
upon its FDA licensure.
    I share the court’s interpretation of this statutory
provision, which implements the purpose of the BPCIA “to
ensure that litigation surrounding relevant patents will
be resolved expeditiously and prior to the launch of the
biosimilar product, providing certainty to the applicant,
the reference product manufacturer, and the public at
large.” Biologics and Biosimilars: Balancing Incentives
for Innovation: Hearing Before the Subcommittee On
4                                 AMGEN INC.   v. SANDOZ INC.



Courts and Competition Policy of the House Committee On
the Judiciary, 111th Cong. 9 (July 14, 2009) (statement of
Rep. Eshoo) (emphasis added). The BPCIA requires the
court to give effect to the intent of Congress. See Inger-
soll–Rand Co. v. McClendon, 498 U.S. 133, 138 (1990)
(“To discern Congress’ intent we examine the explicit
statutory language and the structure and purpose of the
statute.”)
                            II
    The BPCIA provides for participants’ recognition of
potential patent issues at an early stage, and requires
that as soon as the FDA accepts the biosimilar application
for review, the subsection (k) applicant shall notify the
Sponsor, and exchanges of patent-related information
shall commence. Details are set forth in 42 U.S.C.
§262(l)(2). My colleagues hold that compliance with these
early notice and information provisions is not mandatory.
I cannot agree, for: “The word ‘shall’ is ordinarily the
language of command.” Alabama v. Bozeman, 533 U.S.
146, 153 (2001).
    The purpose of subsection 262(l) is to initiate patent-
related activity, to exchange relevant information, to
facilitate negotiations, and to expedite any litigation.
Subsection (l)(2)(A) requires the subsection (k) applicant
to notify the Sponsor within 20 days after the FDA ac-
cepts the subsection (k) application for review, and to
describe the manufacturing process:
    §262(l)(2)(A) Subsection (k) application infor-
    mation.--Not later than 20 days after the Secre-
    tary notifies the subsection (k) applicant that the
    application has been accepted for review, the sub-
    section (k) applicant shall provide to the refer-
    ence product sponsor a copy of the application
    submitted to the Secretary under subsection (k),
    and such other information that describes the
    process or processes used to manufacture
AMGEN INC.   v. SANDOZ INC.                               5



   the biological product that is the subject of such
   application.
(Emphases added). Sandoz did not provide this infor-
mation, although it is required, and the BPCIA provides
for confidentiality:
   §262(l)(1)(B)(i) Provision of confidential infor-
   mation.--When a subsection (k) applicant submits
   an application under subsection (k), such appli-
   cant shall provide to the persons described in
   clause (ii), subject to the terms of this paragraph,
   confidential access to the information re-
   quired to be produced pursuant to paragraph (2)
   and any other information that the subsection (k)
   applicant determines in its sole discretion to be
   appropriate.
(Emphases added).
     This designated exchange of information is fundamen-
tal to the BPCIA purposes of efficient resolution of patent
issues. However, my colleagues hold that compliance by
the applicant is not mandatory, citing §262(l)(9)(C), which
authorizes suit by the Sponsor if the applicant does not
provide the paragraph (2)(A) information:
   §262(l)(9)(C) Subsection (k) application not pro-
   vided.--If a subsection (k) applicant fails to
   provide the application and information required
   under paragraph (2)(A), the reference product
   sponsor, but not the subsection (k) applicant, may
   bring an action under section 2201 of Title 28, for
   a declaration of infringement, validity, or enforce-
   ability of any patent that claims the biological
   product or a use of the biological product.
(Emphases added). This provision for declaratory action
by the Sponsor is limited to “product” and “use” claims,
and does not include manufacturing process patents,
although the legislative record makes clear that for bio-
6                                  AMGEN INC.   v. SANDOZ INC.



similars such patents may be highly material, and were
so recognized during enactment. Amgen states that its
patents here at issue relate primarily to manufacture.
     I cannot agree that this provision excuses compliance
by the subsection (k) applicant, even when such declara-
tory action is brought. Subsection (l)(9)(C) provides
declaratory jurisdiction only for product or use claims.
Absent adequate factual support in a complaint for manu-
facturing method claims, declaratory jurisdiction may be
unsupported. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (“To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to
“state a claim to relief that is plausible on its face.”
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)).
    The balance established in the BPCIA requires the
statutorily identified disclosures at the threshold, in order
both to avert and to expedite litigation. This purpose
pervades the legislative record, as interested persons
debated which provisions would be mandatory, and which
permissive. See, e.g., Biologics and Biosimilars: Balanc-
ing Incentives for Innovation: Hearing Before the Sub-
committee on Courts and Competition Policy of the House
Committee on the Judiciary, 111th Cong. passim (2009)
(debating the provisions of H.R. 1548, which provided for
mandatory patent exchange, and H.R. 1427, which pro-
vided for discretionary patent exchange). Compare also S.
623, 110th Cong. § (3)(a)(2)(k)(17)(E) (2007) (“nothing in
this paragraph requires an applicant or prospective
applicant to invoke the [patent notification and exchange]
procedures set forth in this paragraph”) with S. 1695,
110th Cong. § (2)(a)(2)(l)(2)(A) (2007) (the subsection (k)
applicant “shall provide” application and manufacturing
information). See Chickasaw Nation v. United States, 534
U.S. 84, 93 (2001) (“We ordinarily will not assume that
Congress intended ‘to enact language that it has earlier
AMGEN INC.   v. SANDOZ INC.                                7



discarded in favor of other language.’”     (citations omit-
ted)).
   The BPCIA as enacted leaves no uncertainty as to
which of its provisions are mandatory and which are
permissive. For example, immediately after the “shall”
provision of subsection (l)(2)(A), ante, subsection (l)(2)(B)
states that a subsection (k) applicant
    may provide to the reference product sponsor ad-
    ditional information requested by or on behalf of
    the reference product sponsor.
(Emphases added). “[W]hen the same Rule uses both
‘may’ and ‘shall’, the normal inference is that each is used
in its usual sense—the one act being permissive, the other
mandatory.” Anderson v. Yungkau, 329 U.S. 482, 485
(1947).
    In United States ex rel. Siegel v. Thoman, 156 U.S.
353, 359–60 (1895), the Court stated that when Congress
uses the “special contradistinction” of “shall” and “may,”
no “liberty can be taken with the plain words of the stat-
ute.” As reiterated in Sebelius v. Cloer, 133 S. Ct. 1886,
1894 (2013), “[w]here Congress includes particular lan-
guage in one section of a statute but omits it in another
section of the same Act, it is generally presumed that
Congress acts intentionally and purposely in the dispar-
ate inclusion or exclusion.” (alteration and internal quota-
tion marks omitted). The BPCIA gestated during more
than four years of study and debate. The record contains
frequent reference to the experience of the Hatch-
Waxman Act, as the BPCIA departed from that Act in
seeking to “balance innovation and consumer interests” in
the new and promising scientific era of biosimilars.
BPCIA, Pub. L. No. 111-148, §7001(b), 124 Stat. 119, 804
(2010). Fidelity to that balance is the judicial obligation.
   The details enacted and included in the BPCIA
demonstrate the rigor of the statute and its compromises.
8                                  AMGEN INC.   v. SANDOZ INC.



The BPCIA requires judicial implementation that con-
forms to “the design of the statute as a whole and to its
object and policy.” Crandon v. United States, 494 U.S.
152, 158 (1990). Subsection (k) and subsection (l) are
components of an integrated framework; to enjoy the
benefits of subsection (k), the biosimilar applicant is
obligated to comply with subsection (l). Even on the
district court’s (and my colleagues’) misplaced theory that
subsection (l)(9)(C) excuses compliance with subsection
(l)(2)(A), this would extend only to product and use
claims, it does not excuse compliance as to manufacturing
and process claims.
    The BPCIA reflects an explicit balance of obligations
and benefits. When a beneficiary of the statute withholds
compliance with provisions enacted to benefit others, the
withholder violates that balance. The consequences of the
majority’s ruling are significant, for the structure of the
BPCIA requires that the subsection (k) applicant comply
with the information exchange provisions, as a threshold
to resolution of the Sponsor’s patent rights. 1
    Subsection (l)(9) provides jurisdiction in the district
court when a subsection (k) applicant fails to comply with
subsection (l), but it does not ratify non-compliance.
While “a party may waive any provision, either of a


    1   The record recites the benefits of subsection (k) for
biosimilar applicants. A study for the Congressional
Research Service cites a Tufts report that found in 2006
the “average cost to develop a new biotechnology product
is $1.2 billion.” Follow-On Biologics: The Law and Intel-
lectual Property Issues, CRS Report for Congress, Profes-
sor John Thomas, January 15, 1014, passim, n.32. The
record explains that clinical safety and efficacy studies
constitute the major portion of this development cost, and
that subsection (k) authorizes the biosimilar applicant to
rely on these data that the Sponsor provided to the FDA.
AMGEN INC.   v. SANDOZ INC.                                9



contract or of a statute, intended for his benefit,” United
States v. Mezzanatto, 513 U.S. 196, 201 (1995), the party
cannot waive or disregard a provision that benefits those
in an adverse position. The provisions of 35 U.S.C.
§262(l)(9) function as a continuing prohibition on a party
who fails to comply with some aspect of the patent ex-
change provisions. That is, subsection (l)(9)(C) prevents a
non-compliant party from obtaining relief through a
declaratory judgment action, while that prohibition is
lifted as to the aggrieved party. Subsection (l)(9)(C)
states that a “reference product sponsor, but not the
subsection (k) applicant, may bring” a declaratory judg-
ment action “for a declaration of infringement, validity, or
enforceability for any patent that claims the biological
product or use of the biological product” when a subsec-
tion (k) applicant fails to provide the information required
under subsection (l)(2)(A).
     35 U.S.C. § 271(e)(2)(C)(ii) similarly states that it
shall be an act of infringement if the applicant fails to
provide the information required under paragraph
(l)(2)(A). However, this does not diminish the obligation
set by section (l)(1)(B)(i) that the subsection (k) applicant
“shall provide … confidential access to the information
required to be produced pursuant to paragraph (2).” Such
obligation is mandatory.
    Departure from the statutory obligation, to achieve
purposes that the legislation intended to curtail, should
not be judicially ratified. See Cannon v. Univ. of Chicago,
441 U.S. 677, 690 (1979) (disregard of a statute is a
wrongful act). It is not denied that Sandoz obtained the
benefit of the Amgen data in filing under subsection (k).
Sandoz should be required to respect its obligations, in
fidelity to the statute. I respectfully dissent from the
majority’s failure to require compliance with the obliga-
tions of the BPCIA.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

     AMGEN INC., AMGEN MANUFACTURING
                   LIMITED,
              Plaintiffs-Appellants

                             v.

                      SANDOZ INC.,
                    Defendant-Appellee
                  ______________________

                        2015-1499
                  ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 3:14-cv-04741-RS,
Judge Richard Seeborg.
                ______________________

CHEN, Circuit Judge, dissenting-in-part.
     I join the majority opinion except for Parts B.II.b and
B.V. To properly interpret the BPCIA’s patent litigation
management process described in section 262(l), I agree
that none of subsection (l)’s provisions may be read in
isolation. In other words, to understand the meaning of
any one provision in § 262(l), one must first recognize how
it interrelates with the rest of subsection (l) and the rest
of the BPCIA. Based on this understanding, I agree that
a subsection (k) applicant’s failure to supply the infor-
mation described in (l)(2) to the reference product sponsor
(RPS) is not a violation of the BPCIA, because the BPCIA
itself, in (l)(9) and § 271(e)(2)(C)(ii), provides the RPS the
2                                  AMGEN INC.   v. SANDOZ INC.



remedial course of action in such circumstances. Contra-
ry to the majority, however, I view this context-based
interpretation as applying with equal force to the inter-
pretation of (l)(8). When reading (l)(8) in the context of
subsection (l) as a whole, it becomes clear that (l)(8) is
simply part and parcel of the integrated litigation man-
agement process contemplated in (l)(2)–(l)(7). Moreover,
just as all the “shall” obligations set forth in (l)(3)–(l)(7)
are contingent on the (k) applicant’s performance of the
first “shall” step in (l)(2), this is also true of the “shall”
notice obligation in (l)(8). What this means is when, as
here, the (k) applicant fails to comply with (l)(2), the
provisions in (l)(3)–(l)(8) cease to matter. In such a situa-
tion, as recognized by the majority opinion, the RPS’s
course of action is clearly defined in (l)(9) and
§ 271(e)(2)(C)(ii): the unfettered right to immediately
pursue patent infringement litigation unconstrained by
any of the timing controls or limits on the number of
patents it may assert that would result from the (l)(2)–
(l)(8) process. Based on this understanding, I do not view
(l)(8)(A) as a “standalone provision” that provides, implic-
itly, the RPS a 180-day injunction beyond the express
twelve-year statutory exclusivity period. Because the
majority opinion interprets (l)(8) differently, giving
Amgen, the RPS, an extra-statutory exclusivity windfall, I
respectfully dissent.
                              I
    “It is a fundamental canon of statutory construction
that the words of a statute must be read in their context
and with a view to their place in the overall statutory
scheme.” Davis v. Mich. Dep’t of Treasury, 489 U.S. 803,
809 (1989). To that end, the Supreme Court has instruct-
ed that “statutory language cannot be construed in a
vacuum.” Id.; see also Yates v. United States, 135 S. Ct.
1074, 1081–82 (2015) (instructing courts to interpret
statutory text by reference to “the specific context in
which that language is used, and the broader context of
AMGEN INC.   v. SANDOZ INC.                                 3



the statute as a whole.” (quotation marks omitted)). In
Part B.I, the majority properly recognizes that “the ‘shall’
provision in paragraph (l)(2)(A) cannot be read in isola-
tion.” Majority Op. at 12. The majority carefully exam-
ines the larger statutory context—subsection (l) and
§ 271(e)(2)(C)(ii)—and correctly concludes that “‘shall’ in
paragraph (l)(2)(A) does not mean ‘must.’” Majority Op.
at 13. As the majority recognizes, nothing in the BPCIA
grants the RPS a procedural right to compel the (k) appli-
cant’s compliance with (l)(2)(A). In Part B.II, however,
the majority holds that the word “shall” in (l)(8)(A) carries
a different meaning than it does in (l)(2)(A). To reach
that inconsistent result, the majority takes the view that
(l)(8)(A) should be read in a vacuum, apart from the
context and framework of subsection (l), including the
language of (l)(8)(B). I respectfully disagree.
                              A
     Entitled “Patents,” § 262(l) of the BPCIA concerns one
thing: patent litigation. Specifically, it specifies an elabo-
rate information exchange process between the (k) appli-
cant and the RPS that leads up to the expected patent
infringement suit that comes during the pendency of a
subsection (k) application. This process begins in (l)(2)(A)
with the requirement that the (k) applicant disclose to the
RPS its biosimilar application (aBLA) and manufacturing
process information. Compliance with subsection (l)(2)(A)
triggers a cascade of events contemplated by subsection
(l), with each successive step reliant on the performance
of one or more preceding steps. This intricate process
includes: the exchange of patent lists that each party
believes the RPS has reasonable grounds to assert against
the (k) applicant, as well as the exchange of respective
infringement, validity, and enforceability positions
(§ 262(l)(3)); a process by which the parties may limit the
patents in the infringement lawsuit (§ 262(l)(4)–(5)); a
patent infringement lawsuit, filed by the RPS, limited to
the patents listed in (l)(4) or (l)(5) (§ 262(l)(6)); a proce-
4                                   AMGEN INC.   v. SANDOZ INC.



dure for updating the RPS’s previously created (l)(3)
patent list with newly issued or licensed patents
(§ 262(l)(7)); a requirement that the (k) applicant provide
a 180-day notice ahead of commercial marketing thereby
giving the RPS time to seek a preliminary injunction on
any (l)(3) listed patents not asserted in the limited (l)(6)
patent infringement suit (§ 262(l)(8)); and authorization
for the RPS to file an immediate declaratory judgment
action for patent infringement if the (k) applicant fails to
comply with its specified obligations recited in (l)(2),
(l)(3), (l)(5), (l)(6), (l)(7), or (l)(8) (§ 262(l)(9)(B)–(C)).
Importantly, subsection (l) does not relate to the FDA
approval process (for that see subsection (k)). Nor is the
approval process contingent on any events related to a
possible patent dispute occurring in parallel with that
approval process.
    By enacting the provisions in subsection (l), Congress
created a comprehensive, integrated litigation manage-
ment system. These provisions also demonstrate that
Congress anticipated the situation before us here, in
which the (k) applicant refuses to engage in this litigation
management process. Rather than forcing the (k) appli-
cant, by court order or some other means, to engage in the
subsection (l) process, or conditioning the (k) application’s
approval on the (k) applicant fulfilling the requirements
set forth in subsection (l), Congress instead authorized
the RPS in this situation to immediately file an infringe-
ment action.         See § 262(l)(9) and 35 U.S.C.
§ 271(e)(2)(C)(ii).
     Focusing on (l)(8), Congress accounted for the possibil-
ity (perhaps strong likelihood) of a situation in which the
(k) applicant has received FDA approval and is on the
verge of commercially marketing its biosimilar product
but the RPS was unable to assert all of its (l)(3) listed
patents against the (k) applicant in the limited (l)(6)
patent litigation. Entitled “Notice of commercial market-
AMGEN INC.   v. SANDOZ INC.                                5



ing and preliminary injunction,” (l)(8), in relevant part, is
set forth below:
    8) Notice of commercial marketing and pre-
    liminary injunction
    (A) Notice of commercial marketing
    The subsection (k) applicant shall provide notice
    to the reference product sponsor not later than
    180 days before the date of the first commercial
    marketing of the biological product licensed under
    subsection (k).
    (B) Preliminary injunction
    After receiving the notice under subparagraph (A)
    and before such date of the first commercial mar-
    keting of such biological product, the reference
    product sponsor may seek a preliminary injunc-
    tion prohibiting the subsection (k) applicant from
    engaging in the commercial manufacture or sale
    of such biological product until the court decides
    the issue of patent validity, enforcement, and in-
    fringement with respect to any patent that is—
      (i) included in the list provided by the reference
      product sponsor under paragraph (3)(A) or in
      the list provided by the subsection (k) applicant
      under paragraph (3)(B); and
      (ii) not included, as applicable, on—
         (I) the list of patents described in paragraph
         (4); or
         (II) the lists of patents described in para-
         graph (5)(B).
    Subsection (l)(8)(A) requires the (k) applicant to give
the RPS at least 180 days’ notice of its intent to begin
commercially marketing the biosimilar product. One of
the key questions in this appeal is, “Why would Congress
6                                    AMGEN INC.   v. SANDOZ INC.



insert a 180-day commercial marketing notice provision in
a subsection devoted to organizing patent litigation?”
Paragraph (l)(8)(B) provides the answer. As mentioned
above, the process in (l)(4)–(5) can result in restricting the
(l)(6) infringement action to a subset of the RPS’s patents
identified in (l)(3). Rather than permit the (k) applicant
to launch its biosimilar product while the RPS is blocked
from enforcing some of its patent rights, subsection
(l)(8)(B) addresses that problem by authorizing the RPS to
seek a preliminary injunction prohibiting commercial
manufacture or sale based on the patents that were
excluded from the (l)(6) action. Thus, the entirety of (l)(8),
including (l)(8)(A)’s notice provision, serves to ensure that
an RPS will be able to assert all relevant patents before
the (k) applicant launches its biosimilar product. Amgen
confirmed this understanding of (l)(8)’s purpose at oral
argument. Oral Argument at 20:10–20:05, Amgen, Inc. v.
Sandoz Inc., No. 2015-1499 (Fed. Cir. June 3, 2015),
available at http://www.cafc.uscourts.gov/oral-argument-
recordings/15-1499/all.
     Given the purpose of (l)(8) and its express assumption
that the parties have already performed the steps in (l)(3),
and (l)(4)–(l)(5), the most logical conclusion when reading
(l)(8) in context is that (l)(8)’s vitality is predicated on the
performance of the preceding steps in subsection (l)’s
litigation management process. Without first engaging in
these procedures, (l)(8) lacks meaning. Similarly, for
example, the statutory requirement in (l)(3) for the par-
ties to exchange detailed positions on infringement and
validity for the patents listed under (l)(3) no longer ap-
plies if the (k) applicant fails to comply with (l)(2). Para-
graph (l)(8)’s interdependency on the preceding steps in
subsection (l) is further reinforced by (l)(7)’s cross-
reference to (l)(8). Paragraph (l)(7), which sets forth a
process for the RPS to update its (l)(3) patent list with
any newly issued or licensed patents, states that any such
patents “shall be subject to paragraph (8).” 42 U.S.C.
AMGEN INC.   v. SANDOZ INC.                                 7



§ 262(l)(7)(B). The interwoven structure of subsection (l)
indicates that Congress viewed the procedures of (l)(8) as
inseverable from the preceding steps in (l).
     The majority, on the other hand, views (l)(8)(A) as a
standalone notice provision that is not excused when the
(k) applicant fails to comply with (l)(2). 1 Yet, no one
disputes that the requirements of (l)(3) through (l)(7) are
certainly excused in such a case. I recognize that (l)(8)(A),
unlike (l)(3) through (l)(7), is not expressly conditioned on
the earlier steps. I cannot, however, read (l)(8)(A) in
complete isolation from (l)(8)(B), which does reference,
and is predicated on the performance of, (l)(3) and (l)(4)–
(l)(5). Thus, (l)(8) does not serve as a standalone provi-
sion; it is part and parcel to, and contingent upon, the
preceding steps in the (l)(2)–(l)(8) litigation management
regime. The most persuasive reading of subsection (l) as
a whole is that Congress provided two paths to resolve
patent disputes: (1) the intricate route expressed in (l)(2)–
(l)(8); and (2) the immediate, more flexible route provided
in (l)(9), should the (k) applicant falter on any of its obli-
gations recited in (l)(2)–(l)(8).
                              B
     The majority is also concerned with the absence of an
express consequence for noncompliance with (l)(8)(A) in
situations in which the (k) applicant does not comply with
(l)(2). I agree with the majority that the remedy in



    1    The majority states that Sandoz “concedes” that
(l)(8)(A) is a standalone notice provision, citing to the oral
argument. I understand Sandoz’s position as accepting
that (l)(8)(A) as a standalone provision is one possible
interpretation. Oral Argument at 39:30–40:30, Amgen
Inc. v. Sandoz Inc., No. 2015-1499 (Fed. Cir. June 3,
2015), available at http://www.cafc.uscourts.gov/oral-
argument-recordings/15-1499/all.
8                                     AMGEN INC.   v. SANDOZ INC.



(l)(9)(B) does not provide relief in this scenario because
the RPS’s right to pursue additional patent litigation at
this stage under (l)(9)(B) is contingent on using the pa-
tents that have been “included in the list described in
paragraph (3)(A).” If a (k) applicant never carries out
(l)(2), the RPS will never create an (l)(3) patent list. Such
a failure to adhere to (l)(2) would defeat the RPS’s oppor-
tunity to invoke (l)(9)(B) if the (k) applicant refuses to
comply with (l)(8)(A)’s notice provision.
     Contrary to the majority’s conclusion, however, the
absence of such a remedial provision in (l)(9)(B) confirms
that Congress deemed any additional remedy to be un-
necessary. Congress created the fallback provision of
(l)(9)(C) for just these circumstances. An RPS does not
need the remedy in (l)(9)(B) because (l)(9)(C) and
§ 271(e)(2)(C)(ii) already grant the right to file, immedi-
ately, an unrestricted patent infringement action when
the (k) applicant fails to comply with (l)(2). At this point,
the RPS possesses the statutory right to seek a prelimi-
nary injunction for any of its patents that “could be identi-
fied pursuant to section [262](l)(3)(A)(i).” 35 U.S.C.
§ 271(e)(2)(C)(ii). It therefore would have been superflu-
ous for Congress to provide the RPS with authorization to
initiate an additional, redundant infringement action
under (l)(9)(B) 2 if the (k) applicant later does not comply



    2    It is worth examining (l)(9)(B) closely for it shows
how Congress understood the (l)(8) notice provision to be
one part of the entire subsection (l) litigation manage-
ment process. Under (l)(9)(B), if a (k) applicant fails to
comply with any of its obligations recited in “paragraph
(3)(B)(ii), paragraph (5), paragraph (6)(C)(i), paragraph
(7), or paragraph (8)(A),” the RPS may immediately bring
an infringement action on any patent the RPS listed in
(l)(3). 42 U.S.C. § 262(l)(9)(B) (emphasis added). By
grouping (l)(8)(A) with (l)(3), (l)(5), (l)(6), and (l)(7), all of
AMGEN INC.   v. SANDOZ INC.                                9



with (l)(8)(A). Not only is compliance with (l)(8)(A) un-
necessary under such a circumstance, but no additional
remedy is needed. Thus, after Sandoz failed to perform
the (l)(2) requirement, the only relevant provision in
subsection (l) became (l)(9)(C) and § 271(e)(2)(C)(ii).
                              C
    The practical consequence of the majority’s interpre-
tation is that (l)(8)(A) provides an inherent right to an
automatic 180-day injunction. The majority provides no
basis in the statutory language to support this automatic
injunction. 3 This relief is analogous to the thirty-month
stay of the Hatch-Waxman Act, which provides for an
automatic stay during which the FDA cannot approve the
ANDA unless the patent infringement suit is resolved or
the patent expires. See 21 U.S.C. § 355(j)(5)(B)(iii). If
Congress intended to create a 180-day automatic stay it
understood how to do so. It could have tied FDA approval
to the notice provision. Yet, Congress declined to link
FDA approval to a single provision in subsection (l). At
bottom, the majority’s view is in tension with the defined




which are unquestionably part of the litigation manage-
ment regime, and defining the scope of any infringement
action by the patents listed in (l)(3), Congress evidenced
that (l)(8)(A) is not a provision that stands apart from the
others, but is instead part of an integrated regime with
each part serving a common purpose.
    3    The majority believes that (l)(8)(A)’s notice provi-
sion plays a necessary role, when the (k) applicant fails to
comply with (l)(2), to provide the RPS adequate notice of
the aBLA and therefore a meaningful opportunity to
assert its patent rights. In my view, the majority reads
too much into (l)(8)(A) by empowering it with an injunc-
tion right in the limited circumstance when a (k) appli-
cant fails to comply with (l)(2).
10                                 AMGEN INC.   v. SANDOZ INC.



purpose of (l)(8) while providing the RPS with an atextual
180-day exclusivity windfall.
     Notably, nothing in the majority opinion suggests that
this automatic injunction remedy would be available in
cases where the applicant complied with (l)(2)(A) by
providing its aBLA to the RPS, but later failed to provide
notice under (l)(8)(A). In fact, the majority’s opinion
creates an uncomfortable result in which the language of
(l)(8)(A) is interpreted in two different ways, based on the
(k) applicant’s actions. In a situation like the present
case, the (k) applicant cannot refuse to provide the 180-
days’ notice, because under the majority’s reading,
(l)(8)(A) authorizes an automatic entitlement to a 180 day
injunction. But if a (k) applicant complies with all the
requirements specified in (l)(2)–(l)(7), then the (k) appli-
cant may still refuse to comply with the 180-day notice
provision. In this scenario, there would be no automatic
injunction because (l)(9)(B) provides the RPS with the
authorization to immediately file suit on any patent it
listed under (l)(3). Thus, in one scenario, (l)(8)(A) pro-
vides a 180-day injunction, but in the second scenario it
does not. While the result in the latter scenario comes
from the plain language of the statute, not so with the
former. Nothing in the statute supports this peculiar
outcome. As explained above, in my view, the better
reading of (l)(8) is that it does not apply, just as (l)(3)–
(l)(7) do not apply, when the (k) applicant fails to comply
with (l)(2).
                             II
    To be sure, (l)(8)(A) is an integral part of the proce-
dures for managing patent litigation that arises as a
result of a party filing an aBLA. Nevertheless, (l)(8)(A) is
simply one piece of subsection (l)’s integrated patent
dispute puzzle that ceases to matter, just like all the other
pieces preceding (l)(8) cease to matter, once the (k) appli-
cant fails to comply with (l)(2). I do not find support in
AMGEN INC.   v. SANDOZ INC.                               11



the statutory language to create an automatic 180-day
injunction. Just as “shall” in (l)(2) does not mean “must,”
the same is true for the “shall” provision in (l)(8)(A), once
it is read in context with the entirety of subsection (l).
     As the majority opinion recognizes, this case requires
us to “unravel the riddle, solve the mystery, and compre-
hend the enigma” that is the BPCIA. Majority Op. at 3
n.1. To fulfill our judicial obligation “to say what the law
is,” we must choose from a series of imperfect choices. In
my view, the most coherent interpretation of (l)(8)(A) that
is consistent with the rest of the BPCIA is the one I have
described above. For these reasons, I respectfully dissent
from the majority’s holding that (l)(8) is a standalone
provision with an inherent right to a 180-day injunction.
Accordingly, I would dissolve the injunction pending
appeal.